Citation Nr: 0704560	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an initial compensable rating for post-
operative residuals of a left herniorrhaphy.

Entitlement to a compensable rating for residuals of a 
cerebral concussion.

Entitlement to service connection for a bilateral shin 
disability.

Entitlement to service connection for a bilateral eye 
disability on a secondary basis.

Entitlement to a 10 percent rating based upon multiple 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in May 2006.  The record reflects that he was 
properly notified of the hearing but that he failed to 
appear.  He has submitted letters stating that he did not 
request a Travel Board hearing but that he would be willing 
to report for a personal hearing at the VA facility at Fort 
Monmouth, New Jersey, at any time.  Hearings are not held at 
this location and there is no indication that the veteran is 
willing to appear at the Newark RO for a hearing.  Therefore, 
his request for a hearing is considered withdrawn.

In January 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a left 
herniorrhaphy are productive of no significant impairment.  

2.  A VA examination is necessary to establish the veteran's 
entitlement to an increased rating for his residuals of a 
cerebral concussion.  

3.  The veteran failed to appear, without good cause, for a 
VA examination scheduled for March 4, 2003, to determine the 
degree of severity of his residuals of a cerebral concussion.

4.  The veteran does not currently have a bilateral shin 
disability.

5.  The veteran does not currently have an eye disability.

6.  The veteran's service-connected disabilities do not 
interfere with his ability to work.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
postoperative residuals of a left herniorrhaphy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.114, Diagnostic Code 7338 (2006).

2.  An increased rating is not warranted for the veteran's 
residuals of a cerebral concussion. 38 C.F.R. § 3.655 (2006).

3.  Bilateral shin disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  Bilateral eye disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  The criteria for entitlement to a 10 percent rating based 
upon multiple noncompensable service connected disabilities 
have not been met.  38 C.F.R. § 3.324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in February 2003, July 2003, October 2003, March 2004, 
and the statement of the case.  Although VA did not 
specifically inform the appellant that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for service connection in response to 
his service connection claims, or the type of evidence 
necessary to establish an effective date for an increased 
rating, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
neither the service connection nor an increased rating is 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
a November 2005 letter, the RO requested the veteran to 
advise when and where he was in the Army Reserves, where he 
was discharged, and to submit a copy of any discharge 
certificate he has in his possession.  The veteran did not 
submit any of the requested information.  In addition, the 
veteran has not provided sufficient contact information for 
his private physicians in order for the originating agency to 
obtain treatment records.  He has only provided their names.  
He did not provide addresses, telephone numbers, or dates of 
treatment.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained in order to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence or 
information.  The veteran has repeatedly asked to be 
scheduled for a VA examination at the Ft. Monmouth Community 
Clinic or the James J. Howard Community Clinic in Brick, New 
Jersey.  However, he has been informed (in a November 2005 
letter) that VA examinations are only conducted at VA Medical 
Centers, and the medical center in his region is in East 
Orange, New Jersey.  The veteran refuses to travel to this 
location.  He states that it is a hardship and he should be 
accommodated at a facility closer to his home.  He has not 
indicated that he is willing to report for a VA examination 
at the East Orange VA Medical Center (VAMC).  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

In the case at hand, the Board notes that the veteran was 
provided with VCAA letters prior to the initial adjudication 
of his claims.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran was awarded service connection and assigned a 
noncompensable disability rating for residuals of a cerebral 
concussion in a December 1965 rating decision.  

In a rating decision of April 2003, the RO denied entitlement 
to a compensable rating for residuals of a cerebral 
concussion because the veteran failed to report for a VA exam 
at the VAMC in East Orange, New Jersey, on March 4, 2003.  
There was no other post-service medical evidence of record.

In a June 2004 rating decision, the RO granted service 
connection for residuals of a left herniorrhaphy, and 
assigned a noncompensable rating, denied service connection 
for a bilateral shin disability, denied service connection 
for an eye disability, and denied entitlement to a 10 percent 
rating based on multiple noncompensable service-connected 
disabilities.  The veteran failed to report to the East 
Orange VAMC for a VA exam scheduled on May 24, 2004, and no 
other medical evidence had been submitted.  Therefore, the RO 
based its decision on the evidence of record, which consisted 
solely of service medical records.  

In his notice of disagreement, the veteran listed the names 
of physicians who had treated him.  In a July 2006 letter, 
the veteran furnished an additional and comprehensive list of 
physicians who had treated him over the years.

The veteran submitted several letters stating that he would 
be more than willing to report for a VA examination at the 
Ft. Monmouth Community Clinic or the James J. Howard 
Community Clinic in Brick, New Jersey.  He has stated that 
there is absolutely no reason why his exam cannot be 
conducted at these clinics.  He stated that it is unfair to 
require him to travel 50-75 miles to the East Orange VAMC.  

In November 2005 the RO sent the veteran a letter explaining 
that VA examinations are only conducted at VA Medical 
Centers, and that the medical center having jurisdiction over 
the veteran's home address is in East Orange, New Jersey.  He 
was also offered an examination at the next closest medical 
center in Philadelphia, Pennsylvania.

Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

The veteran claims that he is entitled to service connection 
for bilateral shin disability because it is the result on an 
injury incurred during active duty.  He also contends that he 
is entitled to service connection for an eye disability 
secondary to his service-connected residuals of a cerebral 
concussion.  

There is no medical evidence of any current shin disability 
or eye disability.  The veteran was scheduled for a VA 
examination on May 24, 2004, in conjunction with his claims.  
He failed to appear for this examination, and has indicated 
that he does not wish to travel to East Orange VAMC for the 
exam.  The veteran has repeatedly said that he would like the 
VA exam to be conducted at a VA community clinic closer to 
his home.  Unfortunately, VA examinations are conducted at VA 
Medical Centers, and as stated above, the veteran has been 
informed of this fact in a November 2005 letter.  There is no 
indication or reason to believe that the veteran would appear 
for a new VA examination, if scheduled.  Therefore, service 
connection must be denied as there is no medical evidence of 
any current shin or eye disability.

Rating Claims

I.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 
C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  When a claimant fails to report for an examination 
scheduled in conjunction with a claim for an increase, the 
claim shall be denied.  38 C.F.R. § 3.655(b).  

II.  Postoperative Residuals of a Left Herniorrhaphy

The veteran's post-operative residuals of a left 
herniorrhaphy are currently rated as noncompensable under 
38 C.F.R. § 4.114, Diagnostic Code 7338, which provides that 
a noncompensable rating is warranted for a small, reducible 
inguinal hernia, or if there is no true hernia protrusion.  A 
noncompensable rating is also warranted for an inguinal 
hernia not operated, but remediable.  A 10 percent rating is 
warranted for a postoperative recurrent inguinal hernia, 
readily reducible and well supported by truss or belt.  A 30 
percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia, not well 
supported by truss, or not readily reducible.  

The veteran was awarded service connection and assigned a 
noncompensable disability rating for postoperative residuals 
of a left herniorrhaphy in June 2004.  He appealed this 
decision, requesting a higher initial rating.  The Board 
notes that the veteran failed to report to the East Orange 
VAMC for his scheduled VA examination on May 24, 2004.  
Therefore, the claim was evaluated based solely on service 
medical records.  Because the veteran has made it clear that 
he will not report to the East Orange VAMC for a VA exam (he 
instead wishes to be examined at either of two community 
clinics), the disability must be evaluated based on the 
current record.  As there is no current medical evidence of 
record on which to base a higher rating, the  Board finds 
that the veteran's postoperative residuals of a left 
herniorrhaphy is appropriately rated as noncompensable.

III.  Residuals of a Cerebral Concussion

The veteran was awarded service connection and assigned a 
noncompensable disability rating for residuals of a cerebral 
concussion in a December 1965 rating decision.  In response 
to his October 2002 claim for an increased rating, the 
veteran was scheduled for a VA examination on March 4, 2003.  
The veteran failed to appear for the exam.  Then, in an April 
2003 rating decision the RO denied his claim for an increased 
rating.  Thereafter, he failed to appear for another VA 
examination at the East Orange VAMC on May 24, 2004.  The 
veteran has not indicated a willingness to report to the East 
Orange VAMC in order to undergo a VA examination at that 
location.  He has been informed (in a November 2005 letter) 
of the fact that VA examinations are held at VA Medical 
Centers, the closest of which is in East Orange.  Therefore, 
the claim will be denied in accordance with 38 C.F.R. § 
3.655.




IV.  Entitlement to a 10 Percent Rating Based upon Multiple 
Noncompensable Service-connected Disabilities

A 10 percent evaluation may be assigned for two or more 
noncompensable service-connected disabilities which are 
permanent and clearly interfere with normal employment.  

The veteran has not submitted anything to indicate that his 
service-connected disabilities interfere with normal 
employment.  There is nothing in the record to indicate such 
impairment and furthermore, as noted above, the veteran 
failed to report to VA examinations which may have shed light 
on this issue.  As such, the claim will be denied.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for post-
operative residuals of a left herniorrhaphy is denied.

Entitlement to a compensable rating for residuals of a 
cerebral concussion is denied.

Entitlement to service connection for bilateral shin 
disability is denied.

Entitlement to service connection for bilateral eye 
disability on a secondary basis is denied.

Entitlement to a 10 percent rating based upon multiple 
noncompensable service connected disabilities is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


